Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Scherbenski et al. (US 2011/0309686) {Scherbenski} in view of Nayak (US 2016/0149441).
Regarding claim 1, Scherbenski  teaches a power supply device (see Fig. 3A), comprising: a plurality of resonant coils (see 301, 303, 305 and 307, 350, mixer 309, 311, Filter 313, 315 and Voltage Summer 317, Fig. 3A) each having a resonant portion (see antenna 301, 303, 305 and 307, Fig. 3A ) and a power transmission portion (see mixer 309, 311, Filter 313, 315 and Voltage Summer 317, Fig. 3A) electrically connected to the resonant portion, wherein the resonance portion of each of the resonant coils respectively receives electromagnetic waves of a different frequency (see para 0019 and 0024), and converts electromagnetic waves of different frequencies into electric energy (see para 0019,  0024 and 0026-0028); and a power converting unit (see rectifying circuit 319, Fig. 3A) electrically connected to the power transmission portion of each of the resonant coils 
Scherbenski does not disclose storing the electrical energy.
Nayak in the same filed teaches storing the electrical energy (see Capacitor 906, para 0049 Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scherbenski with the teachings of Nayak by storing the electrical energy in order to regulate collected power and thus provide a constant/regular power source to the load.
	Regarding claim 2, The combination as set forth regarding claim 1 does not address comprising a carrying unit, and the resonant coils and the power-converting unit are disposed on the carrying unit. 
Scherbenski teaches the power supply device yet does not disclose further comprising a carrying unit, and the resonant coils and the power-converting unit are disposed on the carrying unit 
	Nayak in the same filed teaches the combination teaches further comprising a carrying unit (see substrate 511 and 541, FIG. 5; Nayak), and the resonant coils (see spiral antennae 512a, 512b, 512c, 542a 542b, 542c or 510 and 540; Nayak) and the power converting unit are disposed on the carrying unit (0029; Nayak).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scherbenski with the teachings of Nayak by having a carrying unit, and the resonant coils and the power-converting unit are disposed on the carrying unit in order to provide a compact integral structure that can allow the coil assembly to be incorporated into small portable electronic devices and without size limitations and adequate support and for said coils.   
Regarding claim 3, The combination as set forth regarding claim 1 does not address comprising a carrying unit, and the resonant coils and the power-converting unit are disposed on the carrying unit. 
Nayak in the same filed teaches further comprising a plurality of carrying units, and each of the carrying units is provided with at least one said resonant coil (see substrate 511 and 541 and para 0029; Nayak).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scherbenski with the teachings of Nayak by having a plurality of carrying units, and each of the carrying units is provided with at least one said resonant coil a compact integral structure that can allow the coil assembly to be incorporated into small portable electronic devices and without size limitations and increasing the overall power scavenging by including several small coils adequate support and for said coils.    
Regarding claim 4, the combination teaches further comprising a plurality of insulating units (see thin dielectric layer 520, thin dielectric layer 530 and thin dielectric layer 550), and there is at least one said insulating unit between each two of the carrying units (see Fig. 5).
Regarding claim 6, the combination teaches wherein the carrying unit is a casing and defines an accommodating space by an outer wall, and the resonant coils are disposed in the accommodating space (Space that accommodates each  spiral antennae  512a, 512b, 512c, 542a 542b, 542c, para 0029; Nayak).
Regarding claim 7, the combination teaches wherein each of the carrying units is a casing and defines an accommodating space by an outer wall, and the at least said resonant coil is disposed in the accommodating space (space that accommodates each  spiral antennae  512a, 512b, 512c, 542a 542b, 542c, para 0029; Nayak).
Regarding claim 8, Scherbenski teaches a power supply device (see Fig. 3A), comprising: a resonant coil (see 350, Fig. 3A) including a resonant portion (see antenna 301, 303, 305 or 307, Fig, 3A) and a power transmission portion electrically connected to the resonant portion (see mixer 309, 311, Filter 313, 315 and Voltage Summer 317, Fig. 3A), wherein the resonance portion is capable of receiving electromagnetic waves, and converts electromagnetic waves into electric energy (see para 0019, 0024, 0026 and 0028); and a power converting unit electrically connected to the power transmission portion to receive the electrical energy from the power transmission portion (see rectifying circuit 319, Fig. 3A),
Scherbenski does not disclose storing the electrical energy.
Nayak in the same filed teaches storing the electrical energy (see Capacitor 906, para 0049 Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scherbenski with the teachings of Nayak by storing the electrical energy in order to provide a storage of power that can collect and regulate power.
Regarding claim 12, Scherbenski  teaches a method for using a power supply device (see Fig. 3A), comprising the following steps: a step of trapping including: providing at least one resonant coil (see 350, Fig. 3A), and using the resonant coil to resonate with electromagnetic waves, thereby generating electrical energy see para 0019,  0024 and 0026-0028) a power converting unit.
Scherbenski does not disclose a step of storing electrical energy including storing the electrical energy transmitted from the resonant coil.
Nayak in the same filed teaches disclose storing the electrical energy transmitted from the resonant coil (see Capacitor 906, para 0049 Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scherbenski with the teachings of Nayak by storing the electrical energy in order to provide a storage of power that can collect and regulate power.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Scherbenski  in view of Nayak as applied above, and further in view of De Sousa et al (US 2020/0194874) {De Sous}.
Regarding claim 9, the combination teaches a carrying unit coil (see substrate 511 and 541 and para 0029; Nayak), and the resonant coil (see spiral antennae 512a, 512b, 512c, 542a 542b, 542c or 510 and 540; Nayak) disposed on the carrying unit (see Fig. 3A).
The combination fails to teach the power-converting unit disposed on the carrying unit.
However, De Sous, in the same filed teaches an RF power harvester comprising and antenna assembled on a multilayer dielectric substrate demonstrates a rectifier (interpreted as the power-converting unit) assembled on a substrates (interpreted as caring unit) (see para 0020, 0030 and 0049). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scherbenski and Nayak by with the teachings of De Sous by having the power converting unit disposed on the carrying unit in order to provide a compact structure that can accommodate all necessary components and thus maximizing the usable area.
Regarding claim 10, the combination in further view of De Sous teaches wherein the carrying unit (see substrate 511 and 541 and para 0029; Nayak) is a casing and defines an accommodating space by an outer wall (outside wall of space that accommodates each  spiral antennae  512a, 512b, 512c, 542a 542b, 542c, para 0029; Nayak) , and the resonant coil is disposed in the accommodating space (space that accommodates each spiral antennae  512a, 512b, 512c, 542a 542b, 542c, para 0029; Nayak)
Regarding claim 11, the combination teaches a carrying unit coil (see substrate 511 and 541 and para 0029; Nayak), and the resonant coil (see spiral antennae  512a, 512b, 512c, 542a 542b, 542c or 510 and 540; Nayak) disposed on the carrying unit (see Fig. 3A) further comprising a carrying unit (see substrate 511 and 541 and para 0029; Nayak), the resonant coil (see spiral antennae  512a, 512b, 512c, 542a 542b, 542c or 510 and 540; Nayak) are disposed on the carrying unit (see Fig. 3A; Nayak) the carrying unit is a casing and defines an accommodating space by an outer wall (outside wall of space that accommodates each spiral antennae  512a, 512b, 512c, 542a 542b, 542c, para 0029; Nayak), and the resonant coil is disposed in the accommodating space (coils in space, para 0029; Nayak).
The combination fails to teach the power-converting unit disposed on the carrying unit.
However, De Sous, in the same filed teaches an RF power harvester comprising and antenna assembled on a multilayer dielectric substrate demonstrates a rectifier (interpreted as the power-converting unit) assembled on a substrates (interpreted as caring unit) see para 0020, 0030 and 0049. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scherbenski  and Nayak by with the teachings of De Sous the power converting unit disposed on the carrying unit in order to provide a compact structure that can accommodate all necessary components and thus maximizing. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Scherbenski  in view of Nayak as applied to claim 12 above, and further in view of Tinaphong (US 2011/0175461).
Regarding claim 13, further comprising a step of discharging after the step of storing electrical energy (para 0049; Nayak).
The combination fails to teach the power converting unit has a discharge port electrically connected to an electrical appliance.
Tinaphong in the sale filed of energy harvesting circuit of RF signals teaches a discharge port electrically connected to an electrical appliance (see USB 30; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scherbenski and Nayak by with the teachings of Tinaphong in order to provide an easy connection that can facilitate power exchange. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIM ORTIZ/Examiner, Art Unit 2836